Powell, J.
(After stating the foregoing facts.)
1. That the very ordinance in question was valid prior to the passage of the general prohibition act was settled by the Supreme Court in the case of Cunningham v. Griffin, 107 Ga. 690 (33 S. E. 664). We have decided that it is still enforceable. Since we are, at this sitting of the court, discussing at length, in the case of Callaway v. Mims, post, 10, the effect of the prohibition act of 1907 upon the authority of municipal corporations to pass ordinances of the character of the present one, we will not go into elaboration here.
2. It is too well established by judicial precedent to be considered an open question that proof of a single illegal sale is sufficient to authorize the finding that the liquor was kept for the purpose of illegal sale. Sawyer v. Blakely, 2 Ga. App. 161 (58 S. E. 399), and cit.
3. The contention that the words of the ordinance, “or keep for illegal sale,” etc., are restricted in their meaning by their association in the context with the word “blind tiger” is disposed of adversely to the plaintiff in error, by reference to the decision in the case of Cunningham v. Griffin, supra, for the report of the testimony in that case does not disclose that the defendant made more than a single sale. We do not think that the keeping need be continuous, or the sales frequent, to. constitute a violation of the ordinance. Judgment affirmed.